DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2020 has been entered.
 	Claims 1, 5, 6, 8, 9, 11-13 and 15-21 are pending.
Claims 16-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 January 2020.
Claims 1, 5, 6, 8, 9, 11-13, 15, 19 and 20 are under examination.

Withdrawn Rejections
Any outstanding rejection of cancelled claims 2-4, 7, 10, 14 and 22 is hereby withdrawn as moot. 

New and remaining issues are set forth below. 

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from cancelled claim 10. Thus, the metes and bounds of claim 11 cannot be ascertained. 

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 9, 15 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Gazit (US 2007/0021345 A1, IDS, 12/21/2018) and further in view of Lee et al. (2014, IDS, 12/21/2018).
Gazit discloses (see [472]; figure 50) a method for identifying inhibitors of the primary nucleation of A-beta aggregation, comprising: providing an amyloid-beta (A-beta) species in solution or buffer; and b) determining the amyloid-beta aggregation, 
However, Lee teaches A-beta species that comprise two identical A-beta (1-40) monomer units with flexible linkers arranged between the A-beta monomers, as in claims 1, 5, 6, 15 and 20. Each of the linkers comprise the sequence (Gly3-Ser)2 or (GGGS)2), as in claims 1, 8 and 9. Lee does not teach the instant assay method. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Gazit and Lee. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Lee teaches that the A-beta dimers disclosed therein are useful for studying pathology of Alzheimer’s disease and to develop drug candidates. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1, 5, 6, 8, 9, 11, 15, 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Gazit and further in view of Lee et al. and Bergeron et al. (Biotechnol Bioeng. 2009, PTO-892, 02/04/2020).
4-Ser)4. 
Bergeron teaches a fusion protein comprising 2 protein monomers with a flexible linker, which is the instant SEQ ID NO: 1, as in claims 11 and 19. This particular construct exhibited the best biological activity when compared to constructs with different linkers (see paragraph spanning pp.1318-1319). Bergeron does not teach the instant assay method. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Gazit, Lee and Bergeron. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Bergeron teaches that the flexible linker comprising SEQ ID NO: 1 provided superior biological activity. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1, 5, 6, 8, 9, 12, 13, 15 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Gazit and further in view of Lee et al. and Chong et al. (J Biol Chem. 1997, PTO-892, 02/04/2020).
Gazit and Lee teach as set forth above but fail to teach the linkers of claims 12 and 13. 
Chong teaches fusion proteins comprising 2 protein monomers with linkers comprising Gly-Ser, Ala-Ser and Gly-Asn (see paragraph spanning cols.1-2 on p.15588), as in claims 12 and 13. Chong does not teach the instant assay method. 
prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Gazit, Lee and Chong. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Chong teaches that the linkers disclosed therein gave flexibility to the local protein structure, thereby allowing the proper conformation for efficient splicing (see paragraph spanning pp.15589-15590). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Response to Arguments
Applicant's arguments filed 28 September 2020 have been fully considered but they are not persuasive. Applicant asserts that amended claim 1 is commensurate with the evidence of unexpected results. Applicant asserts that claim 1 further details the steps of the method for identifying inhibitors of the primary nucleation of amyloid beta aggregation using an “A-beta flexidimer” and recites additional structure of the “A-beta flexidimer,” including the sequence of the peptide linker. Applicant asserts that the claimed invention exhibits unexpected and surprising properties, including the near or total elimination of lag time before primary nucleation of the A-beta monomers begins, which allows for the unambiguous detection of the inhibitive effect of substances in relation to primary nucleation in amyloid-beta aggregation, in contrast to prior art kinetic aggregation assays. 
Although applicant has narrowed the scope of independent claim 1, the claim still requires a generic “A-beta species”, that which comprises two A-beta monomer units x-Sery)n with x = 1-4, y = 1 and n = 1-10. Thus, there is still a variation in the structure for the claimed A-beta species. Again, the evidence of unexpected results must be commensurate in scope with the claimed invention (see MPEP §716.02(d)). In the instant case, the specification alleges that superior results were obtained when ONE particular protein species, i.e. “A-beta monomer flexidimer” was used. This “A-beta monomer flexidimer” has a specific structure and a specific set of experimental conditions were used to arrive at what applicant alleges is unexpected. There is no variation in the A-beta species included nor is there variation in the linker used in this “flexidimer”. However, the instant claims are more broadly drawn to various multiple different A-beta monomers that can be included and various different linkers that can be included. 
Regardless, applicant’s alleged unexpected results are actually expected from the prior art. See for example, Hortschansky et al. (The aggregation kinetics of Alzheimer’s β-amyloid peptide is controlled by stochastic nucleation. Protein Sci. 2005 Jul; 14(7): 1753–1759), which teaches similar methods of measuring A-beta 1-40 aggregation via measurement of fluorescence signals representing the aggregation, wherein providing higher initial concentrations of A-beta 1-40 monomer resulted in the total elimination of lag time (see paragraph spanning pp.1756-1757). Thus, “the near or total elimination of lag time before primary nucleation of the A-beta monomers begins, which allows for the unambiguous detection of the inhibitive effect of substances in relation to primary nucleation in amyloid-beta aggregation” is actually expected in other prior art kinetic aggregation assays.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
22 February 2021